PER CURIAM: *
Dilshad Noorani petitions this court for review of the Board of Immigration Appeals’s (BIA) decision affirming the Immigration Judge’s order denying her application for cancellation of removal pursuant to 8 U.S.C. § 1229b(b)(l). Noorani contends that her removal from this country will cause her child undue hardship. This court lacks jurisdiction to review the merits of Noorani’s petition because the deter*422mination of this matter is subject to the discretion of the Attorney General. 8 U.S.C. §§ 1229b(b)(1), 1252(a)(2)(B); see Bravo v. Ashcroft, 341 F.3d 590, 592 (5th Cir.2003); Camey-Miranda v. Ashcroft, 90 Fed.Appx. 79 (5th Cir.2004) (unpublished). Accordingly, the petition for review is DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.